DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/15/22
	Applicant’s amendment to claims 1 and 17 is acknowledged.
	Applicant’s addition of new claims 26-43 is acknowledged.
	Claims 2-16 and 18-25 are cancelled.
	Claims 1, 17 and 26-43 are pending.
	
Election/Restrictions
Newly submitted claims 37-43 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions of original claims 1, 17 and 26-36 and new claims 37-43 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can result in a materially different design, mode of operation, function, or effect.
For example, the invention of original claims 1, 17 and 26-36 requires “the cap define an accommodation for accommodating the electronic device and an opening for the first carrier being inserted into the accommodation, and wherein the first carrier and the second carrier constitute a same layer, and the second carrier is outside the accommodation” (e.g. claim 1) and “…an electrical element passing through and electrically connecting the second electronic component to the substrate; and a conductive lid passing through the gap and separating the electronic device from the second carrier” (e.g. claim 17) whereas the invention of new claims 37-43 require “wherein a portion of the conductive lid is within the gap and free from contacting an edge of the first carrier”.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1, 17 and 26-36 are subject to examination at this time.

Allowable Subject Matter
Claims 17 and 33-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 17:
For the prosecution record, this office action introduces prior art Haba, US Patent No. 7,638,868.

Haba teaches:
17.  An electronic package, comprising (see fig. 7): 
	a substrate (290); 
	an electronic device (e.g. right 262A+210 top chips)  disposed over the substrate, wherein the electronic device comprises a first carrier (e.g. right 262A) and a first electronic component (e.g. 210 top chips) disposed over the first carrier; 
	a second electronic component (212A) disposed over the substrate;  
	a second carrier (e.g. 262 left) separating from the first carrier (e.g. 262 right) by a gap, wherein the gap is configured to allow-4- 4892-9298-3077.1Atty. Dkt. No. 102351-1640-92061/US10317an electrical element (218) passing through and electrically connecting the second electronic component (232A) to the substrate (290; e.g. connected through 261A/272A/294/292); and 
	a conductive [element] (280A) passing through the gap and separating the electronic device (e.g. right 262A+210 top chips) from the second carrier (e.g. 262 left).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 26 and 33-36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17:
	In claim 17, the limitation “a second carrier separating from the first carrier by a gap, wherein the gap is configured to allow -4- 4892-9298-3077.1Atty. Dkt. No. 102351-1640-92061/US10317an electrical element passing through and electrically connecting the second electronic component to the substrate” is indefinite because it is unclear if an electrical element does or does not pass through the gap.  The metes and bounds of the claim is not clear.
	The following is suggested to address the 35 USC 112(b) issue.  The suggestion also includes grammatical changes.
--a second carrier separated from the first carrier by a gap, wherein -4- 4892-9298-3077.1Atty. Dkt. No. 102351-1640-92061/US10317an electrical element passes through the gap to electrically connect the second electronic component to the substrate”

	Note that the allowable subject matter indication above requires claim 17 to be amended in a manner similar to the suggestion.

Regarding claim 26:
	In claim 26, the limitation “wherein the opening is configured for allowing an encapsulant to fill in the accommodation and to encapsulate the electronic component” is indefinite because it is unclear if an encapsulant does or does not fill the opening/accommodation and encapsulate the electronic component.  The metes and bounds of the claim is not clear.

	Regarding claim 34:
	In claim 34, the limitation “wherein the electrical element is free from contacting the first carrier and the second carrier” is indefinite because the electrical element is in contact with the first carrier and second carrier through intervening layers.  All the elements of the package are in contact with each other to form the overall electronic package.  
	The following is suggested to address the 35 USC 112(b) issue:   --the electrical element is free from directly contacting the first carrier and the second carrier--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al, US Publication No. 2020/0344869 A1.
.
	So teaches:
1.  An electronic package, comprising (see fig. 14, also see fig. 16): 
	an electronic device (40/20) comprising a first carrier (20) and an electronic component (40) disposed over the first carrier;
	 a second carrier (30) adjacent to the first carrier of the electronic device; and 
	an electromagnetic interference (EMI) shielding layer (45) comprising a first sidewall (e.g.  45 left sidewall) separating the electronic device (40) from the second carrier (30), a second sidewall (e.g. 45 right sidewall) opposite to the first sidewall, and a cap (e.g. horizontal top of 45) extending between the first sidewall and the second sidewall, wherein the first sidewall, the second sidewall, and the cap define an accommodation (e.g. accommodation filled by 50, 46) for accommodating the electronic device (40) and an opening for the first carrier (21)…, and 
	wherein the first carrier (20) and the second carrier (30) constitute a same layer (e.g. In an interpretation, the first carrier and second carrier “constitute a same layer” of material because para. [0070] discloses materials of layers 21 and 31 may be the same.  Also the claim does not preclude a discontinuous layer.), and the second carrier (30) is outside the accommodation e.g. accommodation filled by 50, 46).  See So at para. [0001] – [0158], figs. 1-23.
  
	Regarding claim 1:
	So is silent with regards to “the first carrier being inserted into the accommodation”.
	However, the limitation is considered a product-by-process limitation.
	Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	So further teaches:
26.  The electronic package of claim 1, wherein the opening is configured for allowing an encapsulant (44) to fill in the accommodation and to encapsulate the electronic component (40), fig. 14.

Regarding claim 27:
	So further teaches:
27.  The electronic package of claim 26, further comprising a connect portion (60, 70, 10) connecting the first carrier (20)  to the second carrier (30), fig. 14.

	So is silent “wherein the first carrier, the second carrier, and the connect portion are monolithically formed”
	However, the limitation is considered a product-by-process limitation.
	Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Furthermore, it would have been obvious to one having ordinary skill in the to monolithically form the first carrier, the second carrier, and the connect portion, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (e.g. integrating the separate first carrier, second carrier, and connect portion).  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, V. Making Portable, Integral, Separable, Adjustable or Continuous.

	So further teaches:
28.  The electronic package of claim 1, further comprising an encapsulant (44) covering the first sidewall, the second sidewall, and the cap (e.g. covering the interior of the first and second sidewalls and cap) of the EMI shielding layer (45), fig. 14.

29.  The electronic package of claim 1, wherein the cap (e.g. horizontal top of 45) is in contact (e.g. through intervening layer 44) with an upper surface of the electronic component (40), fig. 14.

30.  The electronic package of claim 1, wherein the EMI shielding layer further comprises a third sidewall opposite to the opening and collectively defining the accommodation with the first sidewall, the second sidewall, and the cap (e.g. See para. [0082] – [0083] disclosing the encapsulant 44 may cover a lower surface and each of side surfaces of the first electronic component and that the metal layer 45 covers the external surfaces of the encapsulant.  Since the encapsulant has a third sidewall, the metal layer covering the encapsulant also has a third sidewall such as a front/back sidewall in fig. 14.)

31.  The electronic package of claim 30, wherein the electronic device (40/20) and the second carrier (30) are disposed over a substrate (1, 2), and wherein the second sidewall (e.g. 45 right sidewall) is spaced apart from a first lateral surface of the substrate (1, 2) by a distance from a top view perspective (e.g. In fig. 14, substrates 1, 2, extend beyond the sidewalls of 45.)

32.  The electronic package of claim 31, wherein the third sidewall is spaced apart from a second lateral surface adjacent to the first lateral side of the substrate by a distance from a top view perspective (e.g. In fig. 14, substrates 1, 2, extend beyond the sidewalls of 45.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 November 2022